Cite as: 589 U. S. ____ (2020)              1

                     GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19A785
                          _________________


 DEPARTMENT OF HOMELAND SECURITY, ET AL. v.
             NEW YORK, ET AL.
                 ON APPLICATION FOR STAY
                       [January 27, 2020]

   The application for stay presented to JUSTICE GINSBURG
and by her referred to the Court is granted, and the District
Court’s October 11, 2019 orders granting a preliminary in-
junction are stayed pending disposition of the Govern-
ment’s appeal in the United States Court of Appeals for the
Second Circuit and disposition of the Government’s petition
for a writ of certiorari, if such writ is timely sought. Should
the petition for a writ of certiorari be denied, this stay shall
terminate automatically. In the event the petition for a writ
of certiorari is granted, the stay shall terminate upon the
sending down of the judgment of this Court.
   JUSTICE GINSBURG, JUSTICE BREYER, JUSTICE SOTOMAYOR,
and JUSTICE KAGAN would deny the application.
   JUSTICE GORSUCH, with whom JUSTICE THOMAS joins,
concurring in the grant of stay.
   On October 10, 2018, the Department of Homeland Secu-
rity began a rulemaking process to define the term “public
charge,” as it is used in the Nation’s immigration laws. Ap-
proximately 10 months and 266,000 comments later, the
agency issued a final rule. Litigation swiftly followed, with
a number of States, organizations, and individual plaintiffs
variously alleging that the new definition violates the Con-
stitution, the Administrative Procedure Act, and the immi-
gration laws themselves. These plaintiffs have urged
courts to enjoin the rule’s enforcement not only as it applies
2   DEPARTMENT OF HOMELAND SECURITY v. NEW YORK

                    GORSUCH, J., concurring

to them, or even to some definable group having something
to do with their claimed injury, but as it applies to anyone.
   These efforts have met with mixed results. The Northern
District of California ordered the government not to enforce
the new rule within a hodge-podge of jurisdictions—Califor-
nia, Oregon, Maine, Pennsylvania, and the District of Co-
lumbia. The Eastern District of Washington entered a sim-
ilar order, but went much farther geographically, enjoining
the government from enforcing its rule globally. But both
of those orders were soon stayed by the Ninth Circuit
which, in a 59-page opinion, determined the government
was likely to succeed on the merits. Meanwhile, across the
country, the District of Maryland entered its own universal
injunction, only to have that one stayed by the Fourth Cir-
cuit. And while all these developments were unfolding on
the coasts, the Northern District of Illinois was busy fash-
ioning its own injunction, this one limited to enforcement
within the State of Illinois.
   If all of this is confusing, don’t worry, because none of it
matters much at this point. Despite the fluid state of
things—some interim wins for the government over here,
some preliminary relief for plaintiffs over there—we now
have an injunction to rule them all: the one before us, in
which a single judge in New York enjoined the government
from applying the new definition to anyone, without regard
to geography or participation in this or any other lawsuit.
The Second Circuit declined to stay this particular univer-
sal injunction, and so now, after so many trips up and down
and around the judicial map, the government brings its
well-rehearsed arguments here.
   Today the Court (rightly) grants a stay, allowing the gov-
ernment to pursue (for now) its policy everywhere save Illi-
nois. But, in light of all that’s come before, it would be de-
lusional to think that one stay today suffices to remedy the
problem. The real problem here is the increasingly common
practice of trial courts ordering relief that transcends the
                  Cite as: 589 U. S. ____ (2020)              3

                     GORSUCH, J., concurring

cases before them. Whether framed as injunctions of “na-
tionwide,” “universal,” or “cosmic” scope, these orders share
the same basic flaw—they direct how the defendant must
act toward persons who are not parties to the case.
   Equitable remedies, like remedies in general, are meant
to redress the injuries sustained by a particular plaintiff in
a particular lawsuit. When a district court orders the gov-
ernment not to enforce a rule against the plaintiffs in the
case before it, the court redresses the injury that gives rise
to its jurisdiction in the first place. But when a court goes
further than that, ordering the government to take (or not
take) some action with respect to those who are strangers
to the suit, it is hard to see how the court could still be act-
ing in the judicial role of resolving cases and controversies.
Injunctions like these thus raise serious questions about
the scope of courts’ equitable powers under Article III. See
Trump v. Hawaii, 585 U. S. ___, ___ (2018) (THOMAS, J.,
concurring); Bray, Multiple Chancellors: Reforming the Na-
tional Injunction, 131 Harv. L. Rev. 417, 471–472 (2017)
(Bray); Morley, De Facto Class Actions? Plaintiff- and De-
fendant-Oriented Injunctions in Voting Rights, Election
Law, and Other Constitutional Cases, 39 Harv. J. L. & Pub.
Pol’y 487, 523–527 (2016).
   It has become increasingly apparent that this Court
must, at some point, confront these important objections to
this increasingly widespread practice. As the brief and fu-
rious history of the regulation before us illustrates, the rou-
tine issuance of universal injunctions is patently unworka-
ble, sowing chaos for litigants, the government, courts, and
all those affected by these conflicting decisions. Rather
than spending their time methodically developing argu-
ments and evidence in cases limited to the parties at hand,
both sides have been forced to rush from one preliminary
injunction hearing to another, leaping from one emergency
stay application to the next, each with potentially nation-
wide stakes, and all based on expedited briefing and little
4   DEPARTMENT OF HOMELAND SECURITY v. NEW YORK

                    GORSUCH, J., concurring

opportunity for the adversarial testing of evidence.
   This is not normal. Universal injunctions have little ba-
sis in traditional equitable practice. Bray 425–427. Their
use has proliferated only in very recent years. See Trump,
585 U. S., at ___–___ (THOMAS, J., concurring) (slip op., at
8–9). And they hardly seem an innovation we should rush
to embrace. By their nature, universal injunctions tend to
force judges into making rushed, high-stakes, low-infor-
mation decisions. Bray 461–462. The traditional system of
lower courts issuing interlocutory relief limited to the par-
ties at hand may require litigants and courts to tolerate in-
terim uncertainty about a rule’s final fate and proceed more
slowly until this Court speaks in a case of its own. But that
system encourages multiple judges and multiple circuits to
weigh in only after careful deliberation, a process that per-
mits the airing of competing views that aids this Court’s
own decisionmaking process. Ibid. The rise of nationwide
injunctions may just be a sign of our impatient times. But
good judicial decisions are usually tempered by older vir-
tues.
   Nor do the costs of nationwide injunctions end there.
There are currently more than 1,000 active and senior dis-
trict court judges, sitting across 94 judicial districts, and
subject to review in 12 regional courts of appeal. Because
plaintiffs generally are not bound by adverse decisions in
cases to which they were not a party, there is a nearly
boundless opportunity to shop for a friendly forum to secure
a win nationwide. Id., at 457–461. The risk of winning con-
flicting nationwide injunctions is real too. Id., at 462–464.
And the stakes are asymmetric. If a single successful chal-
lenge is enough to stay the challenged rule across the coun-
try, the government’s hope of implementing any new policy
could face the long odds of a straight sweep, parlaying a 94-
to-0 win in the district courts into a 12-to-0 victory in the
courts of appeal. A single loss and the policy goes on ice—
possibly for good, or just as possibly for some indeterminate
                 Cite as: 589 U. S. ____ (2020)            5

                   GORSUCH, J., concurring

period of time until another court jumps in to grant a stay.
And all that can repeat, ad infinitum, until either one side
gives up or this Court grants certiorari. What in this
gamesmanship and chaos can we be proud of?
   I concur in the Court’s decision to issue a stay. But I
hope, too, that we might at an appropriate juncture take up
some of the underlying equitable and constitutional ques-
tions raised by the rise of nationwide injunctions.